DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 1-8, drawn to an injection molding apparatus, classified in B29C 45/57.
II. Claims 9-14, drawn to an injection molding method, classified in B29C 44/42.
The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as molding baked goods in two layers with a foamed fondant as the second layer. Alternatively, a process that does not provide the gas in the second cavity during the molding.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

	During a telephone conversation with Ms. Belinda Lee, JCIP Group on July 20, 2022 a provisional election was made without traverse to prosecute the invention of Invention I, Claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asahi (JPS50139849A) from IDS dated December 29, 2021.
	Regarding Claim 1, Asahi discloses an injection molding apparatus (paragraph [0002] ....a device suitable for producing a synthetic resin composite molded article ...apparatus comprising the resin injection device...), comprising: 
a mold unit (Fig. 1 paragraph [0002] 2nd p. top/ fixed frame – 12 and a mold frame – 12) , adapted to provide a first cavity and a second cavity (Fig. 1 paragraph [0002] 2nd p. top/ mold cavities – 14 and 16); 
an injection unit (Fig. 1 paragraph [0002] 1st p. bottom/, injection device of 1 is operated by one injection mechanism...) adapted to inject a first material into the first cavity to form a first molded object (Fig. 1 paragraph [0002] 2nd p. top-middle Immediately after the first resin injected through the runner – 17 into first cavity – 14) , wherein the second cavity is adapted to accommodate the first molded object (Fig. 1 paragraph [0002] 2nd p. top/middle and the molded product molded in the mold cavity – 14 is put into the mold cavity – 16), and 
the injection unit is adapted to inject a second material into the second cavity to form a second molded object (Fig. 1 paragraph [0002] 2nd p. middle valve – 13 is switched so that the second resin is injected through the runner – 18 , such that the first molded object and the second molded object in the second cavity are combined (Fig. 1 paragraph [0002] 2nd p. top the molded product molded in the mold cavity – 16 is a laminate of the first resin and the second resin), wherein 
the second material is a foaming material (Fig. 1 paragraph [0002] 2nd p. bottom resins...are different if they differ in the presence or absence of a foaming agent... can suppress foaming of the foamable resin...); and
 a counter pressure unit, adapted to provide gas into the second cavity to increase pressure in the second cavity (Fig. 1 paragraph [0002] 4th p. bottom Injection molding technique ...such as applying a gas pressure during molding to the mold cavity).

Regarding Claim 2, Asahi discloses all the limitations of Claim 1 and further discloses that the second material comprises a foaming material (Fig. 1 paragraph [0002] 2nd p. bottom...foaming of the foamable resin...), however, Asahi does not mention or disclose that the foaming material is soft.
However, intended use of materials in an apparatus, in this case, foaming material that is soft, is not significant because intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

Regarding Claim 3, Asahi discloses all the limitations of Claim 1 however, Asahi does not mention or disclose that the second material comprises liquid silicone
However, intended use of materials in an apparatus is not significant because intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

Regarding Claim 4, Asahi discloses all the limitations of Claim 1 and further discloses that the first material is the same with the second material, which is the case here since Claim 1 recites that the second material is a foaming material, with everything else being equal in the compositions (Fig. 1 paragraph [0002] 2nd p. bottom, resins of the same chemical composition are different if they differ in the presence or absence of a foaming agent ).

Regarding Claim 5, Asahi discloses all the limitations of Claim 1 and further discloses that the first material is different from the second material (Fig. 1 paragraph [0002] 1st  p. top an object of the present invention is to provide ..for molding a composite molded article composed of different kinds of synthetic resins with an inexpensive apparatus...).

Regarding Claim 6, Asahi discloses all the limitations of Claim 1 and further discloses that the counter pressure unit is adapted to provide gas into the first cavity to increase a pressure in the first cavity (paragraph [0002] 2nd p. bottom in the present invention ..injection molding technique can be used ...such as applying a gas pressure during molding to the mold cavity...).

Regarding Claim 7, Asahi discloses all the limitations of Claim 1 and further discloses that the mold unit comprises a first mold (Fig. 1 paragraph [0002] 2nd p. top fixed frame – 11)  and a second mold (paragraph [0002] 2nd p. top mold frame – 12), the first mold comprises the first cavity, and the second mold comprises the second cavity (paragraph [0002] 2nd p. top these two mold frames are used to form the mold cavities -14 and 16). See Fig. 1 below.
		
    PNG
    media_image1.png
    511
    643
    media_image1.png
    Greyscale



Regarding Claim  8, Asahi discloses all the limitations of Claim 1 and further discloses that the mold unit comprises (see  Fig. 1 below):
 a first part and a second part (Fig. 1 paragraph [0002] 2nd p. top fixed frame – 11 and mold frame – 12 that can be rotated  after the mold is opened); the first part comprises a first recess (Fig. 1 paragraph [0002] 2nd p. top  resin flow path – 17  follows the 0-typoe cavity included therein) and the second part comprises a second recess adapted to rotate relative to the first part (Fig. 1 paragraph [0002] 1st p. middle one of the pieces is rotatable so that the molding space having a small volume fits into the molding space having a large volume);  when the second part rotates relative to the first part and the second recess is covered by the first part and is misaligned with the first recess (Fig. 1 paragraph [0002] 2nd p. middle mold – 12 is rotated by 180 degrees – see figure below where part is rotated into plane of figure)  , 
the second recess forms the first cavity; and when the second part rotates relative to the first part and the second recess is aligned with the first recess (Fig. 1 paragraph [0002] 2nd p. middle mold – 12 is rotated by 180 degrees, and the molded product molded in the mold cavity -14 is put into the mold cavity - 16 , the first recess and the second recess form the second cavity (Fig. 1 paragraph [0002] 1st  p. middle molding space having a small volume fits into the molding space having a large volume)   .
	
    PNG
    media_image2.png
    429
    619
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi (JPS50139849A) from IDS dated December 29, 2021.
Regarding Claim 3, Asahi discloses all the limitations of Claim 1 but is silent as to the second material comprising a liquid silicone.
However, there is evidence that liquid silicone rubber is a commonly used material in injection molding (See Enser N. Apple Rubber Products – Molding: Everything you Need to know About Liquid Silicone Rubber June 16, 201https://www.applerubber.com/hot-topics-for-engineers/everything-you-need-to-know-about-liquid-silicone-rubber/7 ).and, would, therefore, be known to one with ordinary skill in the art due to its versatility in the industry (1st paragraph of article).
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the apparatus of Asahi and utilize the apparatus for injection molding of liquid silicone because it is known in the art as a commonly used material for blow molding products, and the system of Asahi would be capable of doing so given its structure and material properties.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712